36 N.Y.2d 722 (1975)
In the Matter of Kariem Al Sabaa (Cyril Morgan), Appellant,
v.
J. Leland Casscles, as Superintendent of Great Meadow Correctional Facility, et al., Respondents.
Court of Appeals of the State of New York.
Argued February 11, 1975.
Decided March 19, 1975.
Warren H. Richmond and William E. Hellerstein for appellant.
Louis J. Lefkowitz, Attorney-General (Frederick R. Walsh and Jean M. Coon of counsel), for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG. Taking no part: Judge COOKE.
Order affirmed, without costs; no opinion.